Exhibit 10.5


MBNA CORPORATION
1997 LONG TERM INCENTIVE PLAN


POLICIES


1. General


Unless otherwise provided by the committee (the "Committee") administering the
MBNA Corporation 1997 Long Term Incentive Plan ("Plan"), the grants of stock
options and restricted or unrestricted share awards shall be governed by the
terms and policies set forth herein.


2. Definitions


(a) "Cause" means the occurrence of one of the following:


(i) the willful and continued failure by the participant to substantially
perform the person's duties with the Corporation as such duties may be
reasonably defined from time to time; or


(ii) a significant violation of the Corporation's code of ethics; or


(iii) a felony conviction or guilty plea that results in a sentence that is not
suspended of incarceration of 6 months or more.


(b) "Change in Control" means:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (A)
the then outstanding shares of common stock of the Corporation (the "Outstanding
Corporation Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation or any
corporation or other entity controlled by the Corporation, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation or other entity controlled by the Corporation,
(D) any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this section (b), or (E) any acquisition by
an underwriter temporarily holding securities pursuant to an offering; or


(ii) Individuals who, as of the date of the amendment of this section2(b),
constitute the Board of Directors of the Corporation (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation (the "Board"); provided, however, that any individual
becoming a director subsequent to the date of such amendment whose election, or
nomination for election by the Corporation's stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval, without prior written notice to the
Board objecting to the nomination, of a proxy statement in which the individual
was named as a nominee) shall be considered as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (or a corporation or
other entity which as a result of such transaction owns the Corporation or all
or substantially all of the Corporation's assets either directly or through one
or more subsidiaries (either corporation or other entity, a "Resulting
Corporation")) in substantially the same proportion as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(B) no Person (excluding any Resulting Corporation or any employee benefit plan
(or related trust) of the Corporation, such Resulting Corporation or any
corporation controlled by either) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then outstanding shares of common stock of the
Resulting Corporation or the combined voting power of the then outstanding
voting securities of such corporation or other entity except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation or other
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or


(iv) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


Without in any way broadening the definition of "beneficial owner", for purposes
of this definition, no Person will be the "beneficial owner" of any security
solely (1) because the security has been tendered into a tender or exchange
offer until the tendered security is accepted for payment or exchange or (2)
because of the power to vote or direct the voting of the security pursuant to a
revocable proxy given in response to a public proxy or consent solicitation that
was made to more than ten holders of a class of security that is then registered
under Section 12 of the Exchange Act. In addition, a Change in Control shall not
be deemed to occur solely because any Person acquires beneficial ownership of
more than 40% of the Outstanding Corporation Common Stock or Outstanding
Corporation Voting Securities as a result of the acquisition of securities by
the Corporation or any corporation or other entity controlled by the
Corporation; provided that, if after such acquisition by the Corporation or
corporation or other entity such Person becomes the beneficial owner of
additional Outstanding Corporation Common Stock or Outstanding Corporation
Voting Securities that increases the percentage beneficially owned by such
Person and the percentage continues to be above 40%, a Change in Control of the
Corporation shall then occur.


(c) "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute.


(d) "Corporation" means, for purposes of Sections 2(b) and 8 hereof, MBNA
Corporation, and for all other purposes, MBNA Corporation and any “subsidiary
corporation” of MBNA Corporation as defined in Section 424(f) of the Code, or
any successor statute of similar import.


(e) "Competition" means acting as a director, trustee, partner, officer,
employee, consultant or advisor with or to, or acquiring an ownership interest
in excess of 5% of, a corporation, partnership, firm or other entity that
engages in any business which competes with the Corporation or any subsidiary of
the Corporation as determined by the Committee in its sole discretion.


(f) "Disability" means a permanent and total disability as defined in the
Corporation's long term disability or similar plan, as from to time in effect,
or by the Committee.


(g) "Retirement" means voluntary termination of employment with the Corporation
and its Subsidiaries at or after age 60 except with the approval of the
Committee.


3. Stock Options


(a) Exercise Price. The exercise price of stock options may be paid in cash or,
with respect to incentive stock options, by delivery of any previously owned
shares of Common Stock acquired upon exercise of an incentive stock option
provided that the shares have been held by the optionee for at least twelve
months. The fair market value of shares of Common Stock delivered as payment of
the exercise price of options shall be determined on the date of exercise. Any
fractional share will be paid in cash.


(b) Term. The Committee shall determine when each option may be exercised at the
time of grant. Unless otherwise determined by the Committee at the time of grant
and specified in the document evidencing the grant, each option shall have a
term of ten years from the date of grant. The Committee may amend any
outstanding option to accelerate the date on which an option becomes
exercisable.


(c)   Termination of Employment.   If a participant ceases to be an employee of
the Corporation due to death or Disability, each of the participant's options
shall become fully vested and exercisable and shall remain so for a period of
one year from the date of termination of employment, but in no event after its
expiration date.


If a participant ceases to be an employee of the Corporation upon Retirement,
each of the participant’s options shall become fully vested and exercisable and
shall remain so for a period of two years from the date of Retirement, but in no
event after its expiration date.


If a participant ceases to be an employee of the Corporation due to Cause, each
of the participant's options shall be forfeited immediately, whether or not
vested.


If a participant ceases to be an employee of the Corporation for any reason
other than death, Disability, Retirement or Cause, each option of the
participant which is vested and exercisable at the termination date shall remain
so for a period of ninety days from the date of termination of employment, but
in no event after its expiration date. Options which have not vested at the
termination date will be forfeited.


If a participant engages in Competition without written approval from the
Corporation to do so, each of the participant’s options shall be forfeited
immediately, whether or not vested.


The Committee may amend any outstanding option to extend the period for exercise
following termination of employment.


(d) Restrictions on Incentive Stock Options. The aggregate fair market value
(determined as of the grant date) of shares of Common Stock with respect to
which all incentive stock options first become exercisable by any participant in
any calendar year under this or any other plan of the Corporation or any related
or predecessor corporation of the Corporation or any related corporation (as
defined in the applicable regulations under the Code) may not exceed $100,000.


The exercise price of any incentive stock option granted to a participant who
owns (within the meaning of Section 422(b)(6) of the Code, after the application
of the attribution rules in Section 424(d) of the Code) more than 10% of the
combined voting power of all classes of shares of the Corporation or any related
corporation shall be not less than 110% of the fair market value of the Common
Stock on the grant date and the term of such option shall not exceed five years.


4. Restricted and Unrestricted Share Awards


Each award of shares shall specify the applicable restrictions, if any, on such
shares, the duration of such restrictions, and the time or times at which such
restrictions shall lapse with respect to all or a portion of the shares that are
part of the award. The Committee may reduce or shorten the duration of any
restriction applicable to any shares awarded to any participant under the Plan.


Restricted shares shall be issued at the time of award, subject to forfeiture if
the restrictions do not lapse. The holder of the restricted shares will be
required to deposit the certificates with the Corporation during the period of
any restriction thereon and to execute a blank stock power therefor. During such
period of restriction the participant shall have all of the rights of a holder
of Common Stock, including but not limited to the rights to receive cash
dividends (or amounts equivalent to dividends) and to vote, except that
additional shares of stock distributed to the participant pursuant to a stock
dividend or stock split shall be restricted shares and shall be deposited with
the Corporation during the period of any restriction thereon.


Except as otherwise provided by the Committee, on termination of a grantee's
employment due to death, Disability, Retirement or a Change in Control during
any period of restriction, all restrictions on shares awarded to such grantee
shall lapse. On termination of a grantee's employment for any other reason, all
shares granted to such grantee which are subject to restriction shall be
forfeited to the Corporation.


5. Withholding of Taxes


The Corporation shall require that the grantee pay to the Corporation any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant, payment or issuance or delivery of shares. The payment may
be made in cash or, with respect to the exercise of stock options or vesting of
restricted shares, by delivering shares of Common Stock, including shares of
Common Stock otherwise deliverable in connection with the exercise of the stock
options or vesting of the restricted shares, at fair market value on the date as
of which the withholding tax liability is determined. In the event of vesting of
restricted shares upon the death of the holder of the restricted shares, the
holder’s estate or other successor in interest shall have up to 90 days after
the vesting date to deliver shares of Common Stock to satisfy the tax
withholding payment, with the shares valued at fair market value on the date of
delivery of the shares or the date the Corporation receives instructions to
withhold shares otherwise deliverable upon vesting. The Corporation, to the
extent permitted or required by law, shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to a grantee any
federal, state or local taxes of any kind required by law to be withheld with
respect to any grant or payment or the issuance or delivery of shares under the
Plan, or to retain or sell without notice a sufficient number of shares to be
issued to such grantee to cover any such taxes.


6. Transferability


Except as provided below, no option or restricted share award (prior to lapse of
the restrictions) granted under the Plan shall be transferable by the recipient
otherwise than by will or the laws of descent and distribution. The holder of
non-qualified options or restricted shares may designate a beneficiary to
receive nonqualified options or restricted shares in the event of his or her
death, with such designation to be made on a form provided by the Corporation
and signed by the holder, and in accordance with such other procedures as the
Corporation may determine. A beneficiary designation form will be effective when
received and accepted by the Corporation’s Benefits Department. An option may be
exercised during the lifetime of an optionee only by the optionee or his or her
guardian or legal representative, and after the optionee’s death only by the
optionee’s designated beneficiary or the person to whom such option is
transferred pursuant to the optionee’s will or by laws of descent or
distribution.


7. Transfer of Employee; Rights


Transfer of an employee from the Corporation to a subsidiary, from a subsidiary
to the Corporation, or from one subsidiary to another shall not be considered a
termination of employment. Nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Corporation as continuing intact the
employment relationship, until the employee's right to reemployment shall no
longer be guaranteed by law, contract or Corporation policy.


Nothing in the Plan or in any grant thereunder shall confer any right on an
employee to continue in the employ of the Corporation or shall interfere in any
way with the right of the Corporation to terminate an employee at any time.


8. Adjustments; Change in Control


In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, share exchange, consolidation, substantial
distribution of assets, or any other change in the corporate structure or shares
of the Corporation, the number and kind of shares covered by outstanding options
and share awards made under the Plan and the exercise price of outstanding
options shall be appropriately adjusted.


In the event of a Change in Control, all outstanding options and all restricted
shares shall be exercisable and shall vest, notwithstanding any restriction on
exercise or vesting, upon the effective date of the Change in Control.


The Committee may amend or modify the grant of any outstanding option or
restricted share award in any manner determined by the Committee. No
modification may be made that would materially adversely affect any grant
previously made under the Plan without the approval of the grantee.




9. Deferral of Shares Upon Exercise of Director Stock Options


(a) A nonemployee director may make an advance election to defer receipt of the
shares deliverable by the Corporation upon exercise of a stock option. A
deferral election with respect to a stock option must be made (i) at least six
months prior to the date the director exercises the stock option and (ii) in a
calendar year prior to the year in which the director exercises the stock
option. A deferral election may not be revoked or changed after it is made.


(b) The exercise price for a stock option subject to a deferral election shall
be paid by the tender of shares of Common Stock with a then-fair market value
equal to the option exercise price. The shares must be shares purchased on the
open market with cash, or shares acquired pursuant to exercise of a nonemployee
director stock option at least six months prior to the date of tender, or shares
that otherwise constitute “mature shares” for financial accounting purposes. The
tendered shares may not be shares previously tendered for the exercise of a
stock option within the previous six months. Shares may be tendered by the
actual delivery of the certificate(s) representing the shares or by certifying
ownership of the shares on forms provided by the Corporation. The Committee
expressly approves the disposition of the tendered shares to the Corporation as
described in this section 9(b).


(c) For the period that the shares are deferred, the Corporation shall pay the
director an amount equal to the dividends that the director would have received
after exercise of the option had the deferred shares been outstanding shares of
Common Stock ("dividend equivalent payment"). Each dividend equivalent payment
shall be paid in cash or, if elected by the director on the deferral election
form, shall be deferred into and otherwise subject to the terms of the
Corporation’s deferred compensation plan.


(d) The director’s right to receive the shares deferred and the dividend
equivalent payments shall at all times be fully vested, but shall be an
unfunded, unsecured promise of future delivery of shares or payment by the
Corporation and shall be not greater than the right of an unsecured general
creditor of the Corporation. The shares deferred shall be distributed to the
director on the date or dates specified by the director on the deferral election
form, provided that a distribution may not be any earlier than two years from
the exercise date of the option or any later than ten years from the date the
person ceases to be a director of the Corporation. In the event of the death of
the director, any remaining deferred shares shall be delivered to the
beneficiary designated by the director or to the director’s estate if no
beneficiary is designated.


(e) In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, share exchange, consolidation,
substantial distribution of assets, or any other change in the corporate
structure or shares of the Corporation, the Committee shall adjust the number
and kind of shares deferred as it deems appropriate to prevent dilution or
enlargement of rights. In addition to making such adjustments, the Committee may
make appropriate provision for the protection of outstanding deferred share
units by the substitution of appropriate equity interests or awards similar to
the deferred share units or by providing for the distribution of shares or the
exchange of shares for cash or other value pursuant to such terms and conditions
as the Committee deems appropriate to protect the rights and interests of the
director and the Corporation.



